                       Case 18-11736-BLS             Doc 970       Filed 07/22/21        Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
    ------------------------------                       x Chapter 7
    In re:                                               : Case No. 18-11736 (BLS)
    HERITAGE HOME GROUP LLC, et al.,                     :
                                                         : Jointly Administered
               Debtors. 1                                :
    ------------------------------

                     NOTICE OF WITHDRAWAL OF REQUEST
             OF KPS FOR ALLOWANCE AND PAYMENT OF CHAPTER 11
      ADMINISTRATIVE EXPENSE CLAIMS PURSUANT TO 11 U.S.C. SECTION 503(b)

                    PLEASE TAKE NOTICE that, pursuant to the Settlement Agreement and Mutual

    Release approved by the Order Granting Motion of Alfred T. Giuliano, Chapter 7 Trustee, to

    Approve Settlement Agreement with KPS [Dkt. No. 967], KPS Capital Partners, L.P., KPS Special

    Situations Fund III (A), L.P., KPS Special Situations Fund III (Supplemental), LP, KPS Special

    Situations Fund III (AIV), LP, KPS Special Situations Fund III, LP, and KPS Cayman Management

    III, Ltd. hereby withdraw the Request of KPS for Allowance and Payment of Chapter 11

    Administrative Expense Claims Pursuant to 11 U.S.C. Section 503(b) [Dkt. No. 803] filed on July 1,

    2019 at Docket No. 803.




1
      The debtors in these chapter 7 cases, along with the last four digits of each debtor’s tax identification number, as
      applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206);
      HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters is
      located at 1925 Eastchester Drive, High Point, North Carolina 27265.



LEGAL\53450865\1
                   Case 18-11736-BLS     Doc 970   Filed 07/22/21    Page 2 of 2




Dated: July 22, 2021             /s/ Mark E. Felger
       Wilmington, Delaware      COZEN O’ CONNOR
                                 Mark E. Felger (No. 3919)
                                 1201 North Market Street, Suite 1001
                                 Wilmington, DE 19801
                                 Telephone: (302) 295-2000
                                 mfelger@cozen.com

                                 -and-

                                 PAUL, WEISS, RIFKIND, WHARTON &
                                 GARRISON LLP
                                 Jeffrey D. Saferstein (admitted pro hac vice)
                                 Jacob A. Adlerstein (admitted pro hac vice)
                                 Sarah Harnett (admitted pro hac vice)
                                 1285 Avenue of the Americas
                                 New York, New York 10019
                                 Telephone: (212) 373-3000
                                 Facsimile: (212) 757-3990

                                 Counsel to KPS




                                             2
LEGAL\53450865\1
